UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21726 Parr Family of Funds (Exact name of registrant as specified in charter) 5100 Poplar Avenue, Suite 3117 Memphis, TN38137 (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code:901.680.5266 Date of fiscal year end:04/30/2011 Date of reporting period: 07/31/2010 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: Parr Family of Funds The USX China Fund SCHEDULE OF INVESTMENTS July 31, 2010 (Unaudited) COMMON STOCK - (88.30%) Shares Fair Value ADVERTISING (2.16%) ChinaNet Online Holdings, Inc. * $ AGRICULTURE (1.04%) Southern China Livestock, Inc. (Acquired 03/22/2010, Cost $150,000) * F R BIOTECHNOLOGY (0.12%) 3SBio, Inc. - ADR * BUILDING MATERIALS (4.54%) China Advanced Construction Materials Group, Inc. * China GengSheng Minerals, Inc. * China Infrastructure Construction Corp. * CHEMICALS (0.71%) Changda International Holdings, Inc. * Keyuan Petrochemicals, Inc. * COAL (4.39%) L&L Energy, Inc. * SinoCoking Coal and Coke Chemical Industries, Inc. (Acquired 03/10/2010, Cost $150,000) * F, R COMMERCIAL SERVICES (1.56%) China Redstone Group, Inc. * China Redstone Group, Inc. (Acquired 02/19/2010, Cost $164,000) * F, R ELECTRICAL COMPONENTS & EQUIPMENT (12.48%) China 3C Group * China Electric Motor, Inc. * China Intelligent Lighting and Electronics, Inc. * China Power Equipment, Inc. * China Ritar Power Corp. * GC China Turbine Corp. * Harbin Electric, Inc. * Lihua International, Inc. * New Energy Systems Group * NIVS IntelliMedia Technology Group, Inc. * ENERGY - ALTERNATE SOURCES (0.79%) China Integrated Energy, Inc. * FOOD & BEVERAGE (28.44%) American Lorain Corp. * China Marine Food Group Ltd. * China Nutrifruit Group Ltd. * Emerald Acquisition Corp. (Acquired 10/15/2009, Cost $150,000) * F, R, W Emerald Dairy, Inc. * HQ Sustainable Maritime Industries, Inc. * QKL Stores, Inc. * Rodobo International, Inc. * SkyPeople Fruit Juice, Inc. * Yanglin Soybean, Inc. * F Yuhe International, Inc. * Zhongpin, Inc. * The accompanying notes are an integral part of this schedule of investments. Parr Family of Funds The USX China Fund SCHEDULE OF INVESTMENTS July 31, 2010 (Unaudited) COMMON STOCK - (88.30%) (continued) Shares Fair Value FOREST PRODUCTS & PAPER (0.77%) Orient Paper, Inc. * $ INTERNET (1.03%) China INSOnline Corp. * MoqiZone Holdings Corp. * IRON & STEEL (0.24%) China Gerui Advanced Materials Group Ltd. * LEISURE TIME (0.49%) SOKO Fitness & Spa Group, Inc. * Universal Travel Group * MACHINERY DIVERSIFIED (6.74%) China Valves Technology, Inc. * NF Energy Saving Corp. * MEDIA (0.80%) China Yida Holding Co. * Xinhua Sports & Entertainment Ltd. - ADR * OIL & GAS (3.98%) China North East Petroleum Holdings Ltd. * F Longwei Petroleum Investment Holding Ltd. * PHARMACEUTICALS (10.40%) Biostar Pharmaceuticals, Inc. * China Sky One Medical, Inc. * Jiangbo Pharmaceuticals, Inc. * Shengtai Pharmaceutical, Inc. * Skystar Bio-Pharmaceutical Co. Ltd. * Tianyin Pharmaceutical Co., Inc. PIPELINES (0.53%) China Natural Gas, Inc. * RETAIL (1.62%) AutoChina International Ltd. * China Auto Logistics, Inc. * China Jo-Jo Drugstores, Inc. * SOFTWARE (3.13%) Kingtone Wirelessinfo Solution Holding Ltd. - ADR * SinoHub, Inc. * TELECOMMUNICATIONS (1.30%) ZST Digital Networks, Inc. * TEXTILES (0.61%) China Linen Textile Industry Ltd. * TRANSPORTATION (0.43%) Andatee China Marine Fuel Services Corp. * TOTAL COMMON STOCK (Cost $14,203,293) The accompanying notes are an integral part of this schedule of investments. Parr Family of Funds The USX China Fund SCHEDULE OF INVESTMENTS July 31, 2010 (Unaudited) PREFERRED STOCK - (6.91%) Shares Fair Value ADVERTISING (1.10%) ChinaNet Online Holdings, Inc. $ FOOD & BEVERAGE (2.20%) China Nutrifruit Group Ltd. INTERNET (0.84%) MoqiZone Holdings Corp. 70 OIL & GAS (2.77%) Longwei Petroleum Investment Holding Ltd. * TOTAL PREFERRED STOCK (Cost $700,200) Expiration Date - WARRANTS - (1.65%) Exercise Price American Lorain Corp. A * 05/02/15 - $ 3.00 - American Lorain Corp. B * 11/02/13 - $ 3.00 - Benda Pharmaceutical, Inc. * 11/15/11 - $ 0.555 - China Redstone Group, Inc. (Acquired 02/19/2010, Cost $0) * F, R 02/23/14 - $ 4.10 - China Infrastructure Construction Corp. * 03/05/13 - $ 6.00 - China North East Petroleum Holdings Ltd. * F 03/08/12 - $ 6.00 - China Nutrifruit Group Ltd. * 10/08/13 - $ 3.30 - ChinaNet Online Holdings, Inc. A * 08/20/12 - $ 3.00 ChinaNet Online Holdings, Inc. B * 08/20/14 - $ 3.75 Emerald Acquisition Corp. (Acquired 10/15/2009, Cost $0) * F, R, W 10/22/14 - $ 6.00 - L & L Energy, Inc. * 11/06/14 - $ 5.62 Longwei Petroleum Investment Holding Ltd. * 10/29/12 - $ 2.255 - MoqiZone Holdings Corp. A * 05/31/12 - $ 2.50 MoqiZone Holdings Corp. B * 05/31/12 - $ 3.00 Rodobo International, Inc. * 06/17/15 - $ 3.50 - Shengtai Pharmaceutical, Inc. * 05/15/12 - $ 2.60 - SinoCoking Coal and Coke Chemical Industries, Inc. (Acquired 03/10/2010, Cost $0) * F, R 03/10/15 - $ 12.00 SinoHub, Inc. B * 09/10/13 - $ 3.00 - SmartHeat, Inc. * 08/22/11 - $ 6.00 Southern China Livestock, Inc. (Acquired 03/22/2010, Cost $0) * F, R 03/28/14 - $ 5.50 - Wuhan General Group China, Inc. * 02/07/12 - $ 2.563 TOTAL WARRANTS (Cost $103,268) SHORT TERM INVESTMENTS (3.37%) Fifth Third Institutional Money Market Fund, 0.12% **(Cost $486,904) TOTAL INVESTMENTS (Cost $15,493,665) - 100.23% $ LIABILITIES IN EXCESS OF OTHER ASSETS - (0.23)% ) NET ASSETS - 100% $ * Non-income producing security. **Rate shown represents the rate at July 31, 2010, is subject to change and resets daily. ADRAmerican Depositary Receipt. FThis security was valued at fair value as determined by the Adviser using procedures approved by the Board of Trustees.The total fair value of such securities at July 31, 2010 is $1,654,975 which represents 11.46% of total net assets.These securities have been classified as level 2 of the fair value heirarchy.For details relating to each fair valued security, please see Note 1. RThis security is restricted from sale until certain regulatory filings are approved.The total fair value of such securities at July 31, 2010 is $1,001,875 which represents 6.94% of total net assets.These securities are classified as either level 2 or level 3 of the fair value heirarchy.For details relating to each restricted security, please see Note 1. WThis security is a when-issued security. The accompanying notes are an integral part of this schedule of investments. Parr Family of Funds The USX China Fund NOTES TO THE SCHEDULE OF INVESTMENTS July 31, 2010 (Unaudited) The following is a summary of significant accounting policies consistently followed by the Fund.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Investment Valuation—Common stocks and other equity securities listed on a securities exchange or quoted on a national market system are valued at 4:00 p.m., New York time, on the day of valuation.Price information on listed stocks is taken from the exchange where the security is primarily traded.Equity securities that are traded on the NASDAQ National Market System, for which quotes are readily available, are valued at the official closing price.Securities that are listed on an exchange but which are not traded on the valuation date are valued at the most recent bid quotation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy described below.When an equity security is valued by an independent pricing service using factors other than market quotations or the market is considered inactive, they will be categorized in level 2.Money market funds are valued at their net asset value of $1.00 per share and are categorized as level 1. Securities with maturities of 60 days or less may be valued at amortized cost, which approximates fair value and would be categorized as level 2.The Fund normally uses pricing services to obtain market quotations.Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund's normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees.Fair value pricing may be used, for example, in situations where (i) a portfolio security, such as a small-cap stock, is so thinly traded that there have been no transactions for that stock over an extended period of time or the validity of a market quotation received is questionable; (ii) the exchange on which the portfolio security is principally traded closes early; (iii) trading of the particular portfolio security is halted during the day and does not resume prior to the Fund's net asset value calculation; or (iv) the security or warrant is a restricted security not registered under federal securities laws purchased through a private placement not eligible for resale. Consistent with the foregoing, the Trustees have adopted guidelines and instructions for the valuation of restricted securities held by the Fund focusing on such important factors, among others, as valuation, liquidity and availability of relevant information.These guidelines are implemented by the Fund’s Fair Value Committee and the Adviser, which, subject to the oversight of the Fair Value Committee, reviews relevant market conditions for any restricted security held by the Fund on a daily basis to determine the appropriate value for such restricted security.Because a fair value determination is based on an assessment of the value of the security pursuant to the policies approved by the Fund's Board of Trustees rather than a market price, the fair value price may differ substantially from the price at which the security may ultimately be traded or sold.As of July 31, 2010, eleven (11) securities were fair valued as determined by the Board of Trustees. Restricted Securities—The Fund may invest in restricted securities and warrants (“Restricted Securities”) through purchases of privately-offered securities of publicly traded companies located or doing business primarily in China.The investments in 30,000 shares and 15,000 warrants of Southern China Livestock International, Inc., 25,000 shares and 12,500 warrants of SinoCoking Coal and Coke Chemical Industries, Inc., 50,000 shares and 25,000 warrants of China Redstone Group, Inc., and 50,000 shares and 25,000 warrants of Emerald Acquisition Corp. were initiated by the Adviser as private placement offerings.Other clients of the Adviser can also participate in private placements.The securities that are part of the private placement offerings are restricted from sale until such time as their registration becomes effective and the restrictions are lifted. The Adviser, subject to the oversight and approval of the Fair Value Committee, determines the fair value price of Restricted Securities on a daily basis using, among other things, factors and criteria established by the Trustees.These factors and criteria include, without limitation, the nature and duration of the restrictions on the disposition of the Restricted Security; market trading in the applicable company’s publicly traded stock (the “Reference Stock”); government and economic matters affecting China; and information regarding the applicable company and its business.Using these factors and criteria, these instruments may be classified in either level 2 or level 3 of the fair value hierarchy.Using the Fair Value Pricing Instructions, the Adviser seeks to determine the price that is representative of the amount that the Fund might reasonably expect to receive for the Restricted Securities upon their current sale.Since the fair value of these Restricted Securities is determined pursuant to policies approved by the Trustees rather than by use of market prices, shareholders may receive more or less proceeds or shares from redemptions or purchases than they would if market prices were available for the Restricted Securities.Depending on the relative significance of valuation inputs, these instruments may be classified in either Level 2 or Level 3 of the fair value hierarchy. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, Accounting Standards Codification (“ASC”) 820 (formerly Financial Accounting Standards Board Statement No. 157), the Fund discloses fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of the fair value hierarchy under ASC 820 are described below: Parr Family of Funds The USX China Fund NOTES TO THE SCHEDULE OF INVESTMENTS July 31, 2010 (Unaudited) Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of July 31, 2010 in valuing the Fund’s investments carried at fair value: Security Classification (a) The USX China Fund Level 1 Common Stock $ Preferred Stock Short-Term Investments Total Level 1 $ Level 2 Common Stock (b) $ Warrants (b) Total Level 2 $ Level 3 Common Stock (b) $ Warrants (b) - Total Level 3 $ Total Investments $ (a) For a detailed break-out by major industry classification of all securitiesheld by the Fund please refer to the Schedule of Investments. (b) Certain securities and warrants are valued at fair value as determined by the Adviser using procedures approved by the Board of Trustees. The sale of certain of these securities is restricted until certain regulatory filings are approved. The following is a reconciliation of assets for which level 3 inputs were used in determining value: Common Stock Warrants Totals Beginning Balance April 30, 2010 $ $
